J-A01015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CASTLE 2016 LLC                          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WAYNE KULP AND OCCUPANTS                 :
                                          :
                    Appellant             :   No. 866 EDA 2018

           Appeal from the Judgment Entered February 27, 2018
             In the Court of Common Pleas of Lehigh County
                 Civil Division at No(s): No. 2016-C-2146


BEFORE: OTT, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY OTT, J.:                               FILED APRIL 09, 2019

      Wayne Kulp and Occupants (hereinafter “Kulp”) appeal from the

judgment for possession of real property, entered February 27, 2018, in the

Lehigh County Court of Common Pleas, in favor of Castle 2016 LLC (“Castle”).

On appeal, Kulp argues the trial court acted without authority when it molded

an arbitration award more than 30 days after it was entered. For the reasons

below, we affirm.

      The pertinent facts and procedural history underlying this appeal are as

follows. On July 22, 2016, Castle initiated this ejectment against Kulp and

any other occupants of a property located at 2264 Seipstown Road,

Foglesville, Pennsylvania.      Castle subsequently filed a Second Amended

Complaint on June 27, 2017, averring that it obtained the deed to the property
J-A01015-19



on May 19, 2016,1 and recorded a Confirmatory Deed on October 31, 2016.

See Second Amended Complaint, 6/27/2017, at ¶ 5. Castle further averred

Kulp and other individuals were residing at the property without right or

permission, and they refused to deliver possession of the property upon

Castle’s demand.       See id. at ¶¶ 3, 10-11.   Castle did not seek monetary

damages, but rather, only recovery of the premises.

       The case proceeded to a hearing before three arbitrators on November

16, 2017. The arbitrators, with one dissenting, entered an award in favor of

Castle and against Kulp in the amount of $0.00. Thereafter, on November 30,

2017, Kulp filed an answer with new matter and a counterclaim. However, on

December 22, 2017, Kulp filed both (1) a praecipe for entry of judgment on

the arbitration award, and (2) a praecipe to discontinue his counterclaim. With

regard to the arbitration award, Kulp specifically requested judgment be

entered as follows:

       “ON THE AWARD” OF THE ARBITRATORS, only (and not
       otherwise), PURSUANT TO Pa.R.C.P. 1307(c) (and not otherwise),
       in “NO AMOUNT,” in favor of [Castle] and against the
       DEFENDANTS, in “no amount” (and/or for the amount of “zero”).

Praecipe for Judgment, 12/22/2017 (capitalization in original).

       On January 11, 2018, Castle filed a motion for summary judgment,

seeking possession of the property because, inter alia, “[t]he Arbitration

Award entered in favor of [Castle] and against [Kulp] only dealt with the issue
____________________________________________


1 It recorded the deed on June 2, 2016. See Second Amended Complaint,
6/27/2017, at ¶ 5.


                                           -2-
J-A01015-19



of monetary damages.”             Castle’s Motion for Summary Judgment for

Possession, 1/11/2018, at ¶ 21. Kulp filed both a response and a motion to

strike, in which he claimed the case was closed. On February 16, 2018, the

trial court entered an order, denying as moot both Castle’s motion for

summary judgment and Kulp’s motion to strike, and directing,

        consistent with the arbitration award on November 16, 2017,
        judgment be entered in favor of Plaintiff Castle 2016 LLC and
        against Defendants Wayne Kulp and Occupants for possession of
        the premises known as 2264 Seipstown Road, Fogelsville, Lehigh
        County, Pennsylvania [.]

Order, 2/16/2018, at 1-2.2 Castle praceiped for the entry of judgment for

possession on February 27, 2018. That same day, Kulp filed a motion for

reconsideration, which the trial court denied the next day. This timely appeal

followed.3

        On appeal, Kulp argues the trial court improperly, and without any

authority, molded the arbitration award more than 30 days after it was

entered to include a judgment of possession. Relying upon Pennsylvania Rule

of Civil Procedure 1307, Kulp maintains a trial court may mold an arbitration

award “ONLY on application, and ONLY for ‘an obvious and unambiguous error’

____________________________________________


2   The order was docketed on February 21, 2018.

3 On March 9, 2018, the same day he filed a notice of appeal, Kulp filed another
motion for reconsideration and a motion for recusal/reassignment to another
trial judge. No rulings on these motions are included in the certified record,
or noted on the docket. On April 5, 2018, the trial court ordered Kulp to file
a concise statement of errors complained of on appeal. Kulp complied with
the court’s directive, and filed a concise statement on April 24, 2018.


                                           -3-
J-A01015-19



– which was not present here.”      Kulp’s Brief at 13.   Kulp emphasizes he

entered judgment on the award on December 22, 2017. Consequently, he

contends after 30 days, the court had no authority to change that award.

Accordingly, Kulp insists “there was no legal authority” for the court’s action

in the present case, and the February 27, 2018, judgment should be stricken.

      A challenge concerning “the interpretation and application of a

Pennsylvania Rule of Civil Procedure presents a question of law[,]” which we

review under a de novo standard.      Barrick v. Holy Spirit Hosp. of the

Sisters of Christian Charity, 32 A.3d 800, 808 (Pa. Super. 2011) (quotation

omitted), aff’d, 91 A.3d 680 (Pa. 2014).

      Kulp has correctly recited the rules regarding appeals from arbitration

awards. See Kulp’s Brief at 12-15. Pursuant to Pennsylvania Rule of Civil

Procedure 1307, an arbitration award is final if no appeal is taken within 30

days of the entry of the award on the docket.         See Pa.R.C.P. 1307(c).

Subsection (d) of the Rule provides that, “upon application of a party” within

that same 30-day period, a trial court may mold an award “[w]here the record

and the award disclose an obvious and unambiguous error in the award in

mathematics or language[.]” Pa.R.C.P. 1307(d). Here, as Kulp states in his

brief, no application was made to mold the award within the requisite 30-day

period.

      Nevertheless, we conclude Kulp is entitled to no relief. We agree with

the trial court that its February 16, 2018, order was not an attempt to “mold”




                                     -4-
J-A01015-19



the arbitration award, but rather a simple clarification. As the court explained

in its opinion accompanying the February 16th order:

      The arbitrators’ award stated “ON ORIGINAL CLAIM: We find in
      favor of P Castle 2016 LLC and against the D Wayne Kulp and
      Occupants in the amount of N.” It is undisputed that “in the
      amount of N” means no amount. [Kulp] assert[s] the arbitrators
      would have addressed possession of the property in the section of
      the award form titled “Alternate Award” had they intended to
      address possession of the property. In other words, [Kulp]
      contend[s] the arbitrators made no award as to possession of the
      property, but did conclude [he] owed no money to [Castle].

             Nowhere in [Castle’s] Second Amended Complaint was
      there any hint of any claim for money damages, such as rents,
      profits or damages. Nor was there any counterclaim before the
      arbitrators; that had been filed after the arbitration. Rather,
      [Castle] sought only possession of the property, and the
      arbitrators’ award clearly stated they found in favor of [Castle] on
      the original claim. In fact, it was the only claim before them.

                                   ****
            The arbitrators decided in favor of [Castle] and against
      [Kulp] on the one and only issue before them, viz. Possession of
      the property. Therefore, [Castle] is entitled to judgment for
      possession of the property and no other relief from [Kulp].

Trial Court Opinion, 2/16/2018, at 2-3.

      We find no basis to disagree with the court’s analysis. The only claim

in Castle’s complaint was a claim for possession of the property. See Second

Amended    Complaint    in   Civil   Action   in   Ejectment,   6/27/2017,   at   2

(“WHEREFORE, Plaintiff seeks to recover possession of said premises.”). By

finding in favor of Castle “ON ORIGINAL CLAIM,” the arbitrators determined

Castle was entitled to possession.        There was no request for monetary

damages; therefore, the arbitrators awarded none. Accordingly, we find the

trial court’s February 16, 2018, order, entering judgment for possession in

                                       -5-
J-A01015-19



favor of Castle,4 was not an attempt to mold or change the prior judgment,

but rather, a clarification. No relief is warranted.

       Judgment affirmed.       Kulp’s Application to File Post Argument Brief is

granted.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/9/19




____________________________________________


4 As noted supra, the February 16, 2018, Order was entered on the docket
on February 21, 2018. Subsequently, Castle filed a praecipe to enter
judgment on February 27, 2018.


                                           -6-